



HOULIHAN LOKEY, INC.
DIRECTOR COMPENSATION PROGRAM
(Revised as of May 4, 2018)


Eligible Directors (as defined below) on the board of directors (the “Board”) of
Houlihan Lokey, Inc. (the “Company”) shall be eligible to receive cash and
equity compensation as set forth in this Director Compensation Program (this
“Program”). This Program is an amendment and restatement of the Company’s
Director Compensation Program that was adopted by the Board on July 29, 2015
(the “Original Program”). The changes to the Original Program that are effected
by this Program shall take effect on July 1, 2018. The cash and equity
compensation described in this Program shall be paid or be made, as applicable,
automatically and without further action of the Board, to each member of the
Board who (i) is not an employee of the Company or any parent or subsidiary of
the Company, (ii) is not designated to serve on the Board by ORIX USA
Corporation or its subsidiaries, and (iii) qualifies as “independent” under the
rules of the NYSE, including the NYSE rules relating to compensation committee
independence, and as a “non-employee director” under Exchange Act Rule 16b-3
(each, a “Eligible Director”), who may be eligible to receive such cash or
equity compensation, unless such Eligible Director declines the receipt of such
cash or equity compensation by written notice to the Company.


This Program shall remain in effect until it is revised or rescinded by further
action of the Board. This Program may be amended, modified or terminated by the
Board at any time in its sole discretion. No Eligible Director shall have any
rights hereunder, except with respect to equity awards granted pursuant to
Section 2 of this Program.


1.    Cash Compensation.


a.
Annual Retainers. Each Eligible Director shall be eligible to receive an annual
cash retainer of $62,500 for service on the Board.



b.
Payment of Retainers. The annual cash retainers described in Sections 1(a) and
1(b) above shall be earned on a quarterly basis based on a calendar quarter and
shall be paid by the Company in arrears not later than thirty days following the
end of each calendar quarter. In the event an Eligible Director does not serve
as an Eligible Director for an entire calendar quarter, the retainer paid to
such Eligible Director shall be prorated for the portion of such calendar
quarter actually served as an Eligible Director.



2. Equity Compensation. Eligible Directors shall be granted the equity awards
described below. The awards described below shall be granted under and shall be
subject to the terms and provisions of the Company’s Amended and Restated 2016
Incentive Award Plan or any other applicable Company equity incentive plan
then-maintained by the Company (such plan, as may be amended from time to time,
the “Equity Plan”) and may be granted subject to the execution








US-DOCS\94614394.5

--------------------------------------------------------------------------------





and delivery of award agreements, including attached exhibits, in substantially
the forms approved by the Board prior to or in connection with equity grants
under the Equity Plan. All applicable terms of the Equity Plan apply to this
Program as if fully set forth herein, and all grants of equity awards hereby are
subject in all respects to the terms of the Equity Plan. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Company’s Amended and Restated 2016 Incentive Award Plan.


a.
Annual Common Stock Awards. An Eligible Director who is serving on the Board as
of May 15 of each calendar year automatically shall be granted, on such May 15,
an Award of Common Stock covering a number of shares of Class A common stock
equal to $87,500, divided by the Fair Market Value of a share of Class A common
stock on the applicable grant date, rounded to the nearest whole share and
subject to adjustment as provided in the Equity Plan. These awards shall be
referred to herein as the “Annual Awards.” With respect to the first Annual
Award granted to an Eligible Director following the date on which he or she
becomes an Eligible Director (the “Eligible Director Date”), such award shall be
pro-rated based on the period of time served as an Eligible Director from (and
including) the Eligible Director Date through the May 15 grant date of such
Annual Award. Each Annual Award shall be vested in full on the applicable grant
date.



b.
Committee Chair Award. Each Eligible Director who serves as a Chair of a
Committee of the Board as of May 15 of each calendar year automatically shall be
eligible to be awarded, at the discretion of the Compensation Committee, on such
May 15, an Award of Common Stock covering a number of shares of Class A common
stock equal to $30,000, divided by the Fair Market Value of a share of Class A
common stock on the applicable grant date, rounded to the nearest whole share
and subject to adjustment as provided in the Equity Plan. These awards shall be
referred to herein as the “Committee Chair Awards.” With respect to the first
Committee Chair Award granted to a Committee Chair following the date on which
he or she becomes a Committee Chair (the “Eligible Chair Date”), such award
shall be pro-rated based on the period of time served as a Committee Chair from
(and including) the Eligible Chair Date through the May 15 grant date of such
Committee Chair Award. Each Committee Chair Award shall be vested in full on the
applicable grant date.



c.
New Director Award. The Compensation Committee of the Board shall have the
authority, in its sole and absolute discretion, to make an Award of Common Stock
to each Eligible Director who joins the Board on or after July 1, 2018 covering
a number of shares of Class A common stock equal to $100,000, divided by the
Fair Market Value of a share of Class A common stock on the applicable grant
date, rounded to the nearest whole share and subject to adjustment as provided
in the Equity Plan.









US-DOCS\94614394.5